                                             1   HAHN LOESER & PARKS LLP
                                                 James E. Heffner (SBN 245406)
                                             2   Lindsay J. Mertens (SBN 254008)
                                                 One America Plaza
                                             3   600 W. Broadway, Suite 1500
                                                 San Diego, CA 92101
                                             4   Telephone: 619.810.4300
                                                 Facsimile: 619.810.4301
                                             5   jheffner@hahnlaw.com
                                                 lmertens@hahnlaw.com
                                             6
                                                 Attorneys For Plaintiffs, William James Miller
                                             7   and Rebecca Ann Miller

                                             8   WENDEL, ROSEN, BLACK & DEAN LLP
                                                 Mark D. Epstein (SBN 142461)
                                             9   Gary A. Barrera (SBN 244073)
                                                 1111 Broadway, Suite 2400
                                            10   Oakland, CA 94607
                                                 Telephone: 510.834.6600
                                            11   Facsimile: 510.834.1928
Tel: (619) 810-4300  Fax: (619) 810-4301




                                            12 Attorney for Defendant,
                                               WESTCOR LAND TITLE INSURANCE COMPANY
       600 W. Broadway, Suite 1500
        Hahn Loeser & Parks, LLP


          San Diego, CA 92101




                                            13
            One America Plaza




                                                                  UNITED STATES DISTRICT COURT
                                            14
                                                                 EASTERN DISTRICT OF CALIFORNIA
                                            15

                                            16   William James           Miller,    Rebecca Case No. 2:18-cv-01575-WBS-AC
                                                 Ann Miller,
                                            17
                                                        Plaintiffs,                          JOINT STIPULATION AND [PROPOSED]
                                            18                                               ORDER FOR ORDER TO MODIFY
                                                                    vs.                      SCHEDULING ORDER
                                            19
                                                 Westcor Land     Title Insurance (SUBJECT TO COURT APPROVAL)
                                            20   Company,   a     South   Carolina
                                                 corporation,     and   DOES   ONE
                                            21   through TEN,                      Complaint Filed: April 24, 2018
                                                                                   Trial Date: April 7, 2020
                                            22          Defendants.

                                            23

                                            24          Plaintiffs        William    James   Miller   and   Rebecca   Ann     Miller
                                            25   (“Plaintiffs”) and Defendant Westcor Land Title Insurance Company
                                            26   (“Defendant”), through their respective undersigned counsel, herby
                                            27   respectfully submit the following Joint Stipulation and (Proposed)
                                            28   Order to Modify the Court’s November 9, 2018, Status (Pretrial

                                                 022640.0003\5194684.1                     1
                                                          JOINT STIPULATION AND (PROPOSED) ORDER TO MODIFY SCHEDULING ORDER
                                             1   Scheduling) Order.

                                             2                                           STIPULATION

                                             3          WHEREAS, the Court issued a Scheduling Order on November 9,

                                             4 2018 and filed November 13, 2018, (ECF No. 9).

                                             5          WHEREAS, the Court’s Scheduling Order requires the parties to

                                             6 disclose any experts and produce reports in accordance with Federal

                                             7 Rule of Civil Procedure 26(a)(2) by no later than May 31, 2019 and

                                             8 to disclose any rebuttal experts and reports on or before June 28,

                                             9 2019.

                                            10          WHEREAS, Plaintiffs and Defendant diligently pursued written

                                            11   discovery in this matter. By September 2018, both parties had
Tel: (619) 810-4300  Fax: (619) 810-4301




                                            12   propounded        and    responded      to   written     discovery.     Plaintiffs     and
       600 W. Broadway, Suite 1500
        Hahn Loeser & Parks, LLP




                                                 Defendant       have      engaged    in      numerous    meet    and    confer    efforts
          San Diego, CA 92101




                                            13
            One America Plaza




                                            14   concerning written discovery that have resulted in multiple rounds

                                            15   of amended responses with Defendant serving its Second Amended

                                            16   Responses to Plaintiffs First Set of Interrogatories on April 30,

                                            17   2019, and producing additional documents on May 7, 2019.

                                            18          WHEREAS, Plaintiffs and Defendant diligently pursued discovery

                                            19   through the depositions of Plaintiff Jim Miller on November 06,

                                            20   2018, nonparty witnesses on November 13, 2018, and Westcor’s Person

                                            21   Most Knowledgeable Designee on February 12, 2019 and April 16, 2019.

                                            22          WHEREAS, additional nonparty witness depositions are set for

                                            23   May 13, 2019, and the parties are working cooperatively to schedule

                                            24   the deposition of a Westcor witness in the next few weeks.

                                            25          WHEREAS,         the   current   Scheduling       Order   does    not   allow   the

                                            26   parties time to complete all necessary fact discovery for expert

                                            27   analysis      prior      to   the   expert     disclosure    and     report    production

                                            28   deadline.        Furthermore,        Plaintiffs         anticipate      that     testimony

                                                 022640.0003\5194684.1                     2
                                                          JOINT STIPULATION AND (PROPOSED) ORDER TO MODIFY SCHEDULING ORDER
                                             1   provided by the Westcor witness that the parties are trying to

                                             2   schedule on a mutually agreeable date may elicit the need for further

                                             3   written discovery or meet and confer efforts regarding certain

                                             4   documents authored by this witness to which Westcor has asserted

                                             5   privilege objections.

                                             6          WHEREAS, the parties agree that good cause exists to extend

                                             7   the expert and rebuttal expert deadlines in the Court’s Scheduling

                                             8   Order, dated November 9, 2018, for at least an additional 14 days

                                             9   as follows:

                                            10                                                    Current Date      New Date

                                            11   Expert Disclosure and Report Deadline:           5/31/19           6/14/19
Tel: (619) 810-4300  Fax: (619) 810-4301




                                            12   Rebuttal Expert and Report Deadline:             6/28/19           7/12/19
       600 W. Broadway, Suite 1500
        Hahn Loeser & Parks, LLP


          San Diego, CA 92101




                                            13
            One America Plaza




                                            14    Dated: May 10, 2019                       HAHN LOESER & PARKS, LLP

                                            15
                                                                                            By: /s/James E. Heffner________
                                            16                                              James E. Heffner
                                            17                                              Attorney for Plaintiffs,
                                                                                            William James Miller and Rebecca
                                            18                                              Ann Miller

                                            19
                                                  Dated: May 10, 2019                       WENDEL, ROSEN, BLACK & DEAN
                                            20                                              LLP
                                            21

                                            22                                              By: /s/Gary   A.   Barrera (as
                                                                                            authorized on May 8, 2019)
                                            23                                              Gary A. Barrera
                                                                                            Attorney for Defendant,
                                            24                                              WESTCOR LAND TITLE INSURANCE
                                                                                            COMPANY
                                            25

                                            26

                                            27

                                            28

                                                 022640.0003\5194684.1                     3
                                                          JOINT STIPULATION AND (PROPOSED) ORDER TO MODIFY SCHEDULING ORDER
                                             1   IT IS SO ORDERED.

                                             2

                                             3    Dated: May 10, 2019

                                             4

                                             5

                                             6

                                             7

                                             8

                                             9

                                            10

                                            11
Tel: (619) 810-4300  Fax: (619) 810-4301




                                            12
       600 W. Broadway, Suite 1500
        Hahn Loeser & Parks, LLP


          San Diego, CA 92101




                                            13
            One America Plaza




                                            14

                                            15

                                            16

                                            17

                                            18

                                            19

                                            20

                                            21

                                            22

                                            23

                                            24

                                            25

                                            26

                                            27

                                            28

                                                 022640.0003\5194684.1                     4
                                                          JOINT STIPULATION AND (PROPOSED) ORDER TO MODIFY SCHEDULING ORDER
